Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 1 of 12 Page ID #:21




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


 Case No. 2:21-cv-02593-ODW-KES                                                   Date: April 6, 2021

 Title: ROBERT DAMON EPPS v. LAC


 PRESENT:

                THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                    Jazmin Dorado                                    Not Present
                   Courtroom Clerk                                   Court Reporter

         ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
               PLAINTIFF:                                       DEFENDANTS:
              None Present                                       None Present



      PROCEEDINGS (IN CHAMBERS):                          Order Dismissing Complaint (Dkt. 1)
                                                                 with Leave to Amend

 I.      BACKGROUND

        Robert Damon Epps (“Plaintiff”), an inmate in the custody of the California Department
 of Corrections (“CDCR”) who is proceeding pro se,1 filed a civil rights complaint under 42
 U.S.C. § 1983. (“Complaint” at Dkt. 1.) The Complaint requests assignment to a single cell
 based on the following factual allegations:

         I’m in prison for a sex offense and on 12/27/07, 4/2/14, [and] 4/2/19[,] I was
         attacked by another prisoner because I can’t show paperwork. My mental health
         diagnosis is schizoaffective disorder and one of my symptoms is paranoia.

         [¶] On 1/1/18, CDCR made the EOP [Enhanced Outpatient Program] ... non-
         designated meaning SNY [Special Needs Yard] and GP [General Population]
         prisoners living together[.] [B]y this new rule I fear for my safety and I’m
         paranoid to be in the cell with anyone[,] but the appeals coor[dinator] stated that if
         I’m ever placed in a cell with someone who ask[s] to see my paperwork to inform
         custody[.] [B]ut by this time it might be to[o] late. Please note I was single cell


         1
             “Pro se” means without the assistance of a lawyer.
Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 2 of 12 Page ID #:22
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. 2:21-cv-02593-ODW-KES                                                     Date: April 6, 2021
                                                                                                   Page 2

         status from 2006 [un]til 2012.

 (Compl. at 5.)2 The only Defendant named in the Complaint is “LAC.” (Compl. at 1, 3-4.) The
 Court interprets this as referring to California State Prison-Los Angeles County, the prison where
 Plaintiff is currently housed. (Id. at 1); CDCR Inmate Locator, https://inmatelocator.cdcr.ca.gov/.

          Under 28 U.S.C. § 1915A(a), the Court must screen any “complaint in a civil action in
 which a prisoner seeks redress from a governmental entity, or from an officer or employee of a
 governmental entity.” The Court must dismiss the complaint if it “is frivolous, malicious, or
 fails to state a claim upon which relief may be granted” or “seeks monetary relief from a
 defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

          The Court has reviewed the Complaint and, as explained more fully below, finds that it
 fails to state a claim against Defendant LAC. The Complaint is therefore dismissed without
 prejudice and with leave to amend.

 II.     LEGAL STANDARD

         A complaint may fail to state a claim for two reasons: (1) lack of cognizable legal theory,
 or (2) insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
 F.2d 696, 699 (9th Cir. 1990) (as amended). In determining whether a complaint states a claim
 on which relief may be granted, its allegations of material fact must be taken as true and
 interpreted in the light most favorable to plaintiff. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580,
 588 (9th Cir. 2008).

         Further, where the plaintiff is appearing pro se, the court must construe the allegations of
 the complaint liberally and must afford the plaintiff the benefit of any doubt. Karim-Panahi v.
 Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, the liberal pleading
 standard only applies to a plaintiff’s factual allegations. “[A] liberal interpretation of a civil
 rights complaint may not supply essential elements of the claim that were not initially pled.”
 Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997).

          “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires
 more than labels and conclusions, and a formulaic recitation of the elements of a cause of action
 will not do .… Factual allegations must be enough to raise a right to relief above the speculative
 level … on the assumption that all the allegations in the complaint are true (even if doubtful in
 fact)[.]” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted); see also
 Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (“[A] complaint must contain sufficient factual
 matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has facial
 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

         2
          In quoting from the pro se Complaint, the Court has amended spelling and grammatical
 errors where Plaintiff’s meaning is clear.
Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 3 of 12 Page ID #:23
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. 2:21-cv-02593-ODW-KES                                                    Date: April 6, 2021
                                                                                                  Page 3

 inference that the defendant is liable for the misconduct alleged.”) (internal citation and
 quotation marks omitted).

        If the Court finds that a complaint should be dismissed for failure to state a claim, the
 Court has discretion to dismiss it with or without leave to amend. Lopez v. Smith, 203 F.3d
 1122, 1126-30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears
 possible that the defects in the complaint could be corrected, especially if a plaintiff is pro se. Id.
 at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

III.     ANALYSIS

         The Court interprets the Complaint as bringing a claim under the Eighth Amendment,
 which requires prison officials “to protect prisoners from violence at the hands of other
 prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (citation omitted). A prison official
 violates the Eighth Amendment only when two requirements are met. First, the prisoner must
 show that the risk to him is “sufficiently serious” and that “he is incarcerated under conditions
 posing a substantial risk of serious harm.” Id. at 834. Second, the defendant must have a
 “sufficiently culpable state of mind” demonstrating “deliberate indifference to inmate health or
 safety....” Id. (quotation marks and citation omitted). “[T]he official must both be aware of facts
 from which the inference could be drawn that a substantial risk of serious harm exists, and he
 must also draw the inference.” Id. at 837.

         42 U.S.C. § 1983 allows a plaintiff to sue any “person” who violates his constitutional
 rights. Courts have held that a state and state prisons are not “persons” under § 1983. See Will
 v. Michigan Dep’t of State Police, 491 U.S. 58, 64 (1989) (“a State is not a person within the
 meaning of § 1983”); Lucero v. Hensley, 920 F. Supp. 1067, 1076 (C.D. Cal. 1996) (“[T]o the
 extent plaintiff seek relief against CMC [the California Men’s Colony] . . . CMC is not a proper
 defendant.”).

         The Complaint currently fails to state a claim for relief for two reasons. First, the
 Complaint does not show that the risk of harm to Plaintiff is sufficiently serious. Plaintiff might
 be able to meet this element if, for example, he adds more facts about any injuries he received in
 the prior “attacks” on him.

         Second, LAC is not a proper defendant under § 1983. A proper defendant might include
 any prison official who knew about the risk of harm to Plaintiff. If Plaintiff wishes to name the
 appeals coordinator described in the Complaint as a defendant, he should include the
 coordinator’s name and/or any other identifying information within his personal knowledge.

IV.      CONCLUSION

        IT IS HEREBY ORDERED that the Complaint (Dkt. 1) is dismissed without prejudice
 and with leave to amend. On or before May 4, 2021, Plaintiff shall do one of the following:
Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 4 of 12 Page ID #:24
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 2:21-cv-02593-ODW-KES                                                  Date: April 6, 2021
                                                                                               Page 4

        1. File a First Amended Complaint that attempts to remedy the defects identified in the
           Complaint. If Plaintiff chooses to file a First Amended Complaint, it should bear the
           docket number assigned to this case (2:21-cv-02593-ODW-KES), be labeled “First
           Amended Complaint,” and be complete in and of itself without reference to the
           original Complaint or any other documents (except any documents that are attached
           to the First Amended Complaint as exhibits).

        2. If Plaintiff disagrees with the analysis in this screening order and/or believes he
           cannot add any more factual allegations to his Complaint, then he may file a notice of
           intent to proceed with the Complaint. If Plaintiff chooses to file such a notice, then
           the Magistrate Judge may recommend that the District Judge dismiss the Complaint
           without further leave to amend.

        If Plaintiff fails to timely respond to this order by exercising one of these three
 options, this action may be dismissed for lack of diligent prosecution.

          The Clerk is directed to provide Plaintiff with a copy of Form CV-066 for filing federal
 civil rights complaints.

                                                                 Initials of Deputy Clerk JD
Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 5 of 12 Page ID #:25
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 2:21-cv-02593-ODW-KES                                                  Date: April 6, 2021
                                                                                               Page 5

                        TIPS FOR WRITING BETTER COMPLAINTS

  1.     Plead “Facts” Rather than Just “Conclusions or Labels.”

        An order dismissing a complaint with leave to amend might say, “___.” Your Complaint
 should include a label or conclusion that identifies your legal claim and the facts supporting it.
 To make sure that you have both, you need to understand the difference between them. The
 following examples illustrate the difference:

        Pleading Conclusions or Labels                             Pleading Facts

  Officer Smith used excessive force.              Officer Smith punched me in the face while I
                                                   was handcuffed.

  Nurse Jones acted with deliberate                I saw Nurse Jones at the clinic. I told her I
  indifference.                                    was bleeding and she could see that I was
                                                   bleeding, but she did nothing to help me until
                                                   I passed out.

  The Mayor violated my First Amendment            When I posted a comment criticizing the
  rights.                                          Mayor’s failure to enact police reforms, the
                                                   Mayor deleted my comment and blocked me
                                                   from posting future comments.

  The officers conducted an unreasonable           The officers had a warrant to search for a
  search.                                          stolen car, but they searched areas of my
                                                   house where they knew they would not find a
                                                   stolen car. They searched all my kitchen
                                                   cabinets and drawers.

  Defendant injured me. Defendant assaulted        Defendant kicked me in the shin, causing me
  me.                                              to trip and break my wrist.



         Imagine that you hired a group of actors to reenact the wrongdoing that happened to you.
 If you only gave them the information in left-hand column, then they could not act out the scene.
 If you gave them the information in the right-hand column, then they would know how to act out
 the scene. As a general rule, you should include enough facts in your Complaint that an actor
 reading it could act out what happened to you.

 2.     Identify Who Did What.

        One way to identify who did what is to avoid using “passive” verbs. Consider these two
Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 6 of 12 Page ID #:26
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 2:21-cv-02593-ODW-KES                                                     Date: April 6, 2021
                                                                                                  Page 6

 sentences, the first of which uses a passive verb:

        I was hit by the ball.

        My brother hit me with the ball.

         The first sentence does not say who hit me. The second sentence, however, reveals that
 my brother is the person who hit me. Allegations in a complaint should be phrased like the
 second sentence. If you do not know the name of the person who acted wrongfully, then you can
 refer to them as “Doe.” For example, you might refer to two unknown correctional officers as
 “CO Doe 1” and “CO Doe 2.”

        Another way to identify who did what is to use particular a Defendant’s name rather than
 a group pronoun (like “they”) or lumping all the Defendants together. For example:

             Unclear Who Did What                                 Clear Who Did What

  Defendants searched my cell and took my             CO Smith and CO Jones searched my cell.
  property.                                           When I came back, everything was out of
                                                      place and my radio was gone. I believe one
                                                      of them took it.

  They refused my request for Kosher meals.           I submitted a request for Kosher meals and
                                                      was interviewed by the chaplain. I later
                                                      received a written denial of my request signed
                                                      by Sgt. Smith.

  I was denied necessary medical equipment.           I told Dr. Jones that my feet hurt and
                                                      requested that she authorize orthotic inserts
                                                      for my shoes, but she refused to do so.
       Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 7 of 12 Page ID #:27


 FULL NAME


 COMMITTED NAME (if different)



 FULL ADDRESS INCLUDING NAME OF INSTITUTION




 PRISON NUMBER (if applicable)




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER

                                                                                          To be supplied by the Clerk
                                                  PLAINTIFF,
                                  v.
                                                                           CIVIL RIGHTS COMPLAINT
                                                                               PURSUANT TO (Check one)
                                                                 G 42 U.S.C. § 1983
                                              DEFENDANT(S).
                                                                 G Bivens v. Six Unknown Agents 403 U.S. 388 (1971)

A. PREVIOUS LAWSUITS

    1. Have you brought any other lawsuits in a federal court while a prisoner: G Yes          G No

    2. If your answer to “1.” is yes, how many?

          Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
          attached piece of paper using the same outline.)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                            Page 1 of 6
       Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 8 of 12 Page ID #:28
         a. Parties to this previous lawsuit:
            Plaintiff


               Defendants


         b. Court


         c. Docket or case number
         d. Name of judge to whom case was assigned
         e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it still pending?)
         f.    Issues raised:




         g. Approximate date of filing lawsuit:
         h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

    1. Is there a grievance procedure available at the institution where the events relating to your current complaint
       occurred? G Yes G No

    2. Have you filed a grievance concerning the facts relating to your current complaint? G Yes                          G No

         If your answer is no, explain why not




    3. Is the grievance procedure completed? G Yes                G No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff
                                                                                               (print plaintiff's name)
    who presently resides at                                                                                                               ,
                                                                 (mailing address or place of confinement)

    were violated by the actions of the defendant(s) named below, which actions were directed against plaintiff at

                                                 (institution/city where violation occurred)


                                                      CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                     Page 2 of 6
       Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 9 of 12 Page ID #:29


    on (date or dates)                                   ,                          ,                                .
                                    (Claim I)                      (Claim II)                   (Claim III)

    NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
                five (5) defendants, make a copy of this page to provide the information for additional defendants.

    1. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    2. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    3. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                         Page 3 of 6
      Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 10 of 12 Page ID #:30


    4. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    5. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                        Page 4 of 6
      Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 11 of 12 Page ID #:31

D. CLAIMS*
                                                         CLAIM I
    The following civil right has been violated:




    Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
    citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT (by name) did to violate your right.




    *If there is more than one claim, describe the additional claim(s) on another attached piece of paper using the same
    outline.


                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                     Page 5 of 6
      Case 2:21-cv-02593-ODW-KES Document 6 Filed 04/06/21 Page 12 of 12 Page ID #:32

E. REQUEST FOR RELIEF

    I believe that I am entitled to the following specific relief:




                  (Date)                                                (Signature of Plaintiff)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                       Page 6 of 6
